Citation Nr: 9927583	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-14 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a Board remand dated in 
September 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for PTSD is not 
plausible.  There is no diagnosis of PTSD of record.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 
C.F.R. §§ 3.303. 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

There are no service medical records reflecting complaints or 
diagnoses of a psychiatric disability.  The veteran's July 
1967 separation examination report indicates that his 
psychiatric condition was clinically evaluated as normal.

The veteran's DD Form 214 reflects that he served in combat 
in Vietnam.  His decorations include the National Defense 
Service Medal, the Vietnam Campaign Medal, The Combat 
Infantryman Badge, the Vietnam Service Medal, designation as 
an Expert (Rifle M-14), and one Overseas Service Bar.

The veteran attended an RO hearing in January 1994.  The 
veteran testified he served in Vietnam from approximately 
June or July 1966 to July 1967.  He said that during his 
service in Vietnam, he had a friend named Patosky who had 
lost his life in a firefight.  He said he saw this friend 
after he was killed, still had nightmares about this friend, 
and felt some guilt about it.  He described a second fellow 
serviceman named Macorel, who had slept next to him in his 
squad.  The veteran said one day his squad, including 
Macorel, had to go out, and that Macorel was killed during 
combat.  The veteran had not gone out to combat that day 
because he was receiving care for his teeth.  The veteran 
stated that these two friends had taken his place on the days 
that they were killed, which bothered him.  He said he still 
yelled at people at night, and that nightmares might have 
caused his divorce.  He described dreams and "flashes" 
related to these events.  

A VA general examination in December 1998 included no 
psychiatric diagnosis.

During a December 1998 VA psychiatric examination, the 
veteran was diagnosed as having alcohol dependence, episodic 
drinking;  seizure disorder, arthritis, hypertension, back 
pain;  and severe psychosocial stressors.  In commenting upon 
these diagnoses, the examiner noted that the veteran did not 
meet the criteria for major depression, mania, or any 
psychotic disorder.  The examiner opined that the veteran did 
not meet the criteria for a generalized anxiety disorder.  He 
noted that the veteran had a long history of alcohol 
dependence with seizures.  He concluded that the veteran was 
exposed to traumatic events in Vietnam, but that he had not 
met all the criteria of PTSD, and was reluctant to talk about 
it.  The examiner felt that a PTSD screen would be 
beneficial.  

One day later in December 1998, testing for PTSD screening 
was conducted.  The examining psychologist summarized his 
findings by stating that the psychometric data did not compel 
the diagnosis of PTSD.  According to the psychologist, only 
performance on one of the measures was consistent with PTSD.  
Performance on the remaining questionnaires (one of which 
contained numerous subscales) were not supportive of a PTSD 
diagnosis.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

The Court of Appeals for Veterans Claims has articulated a 
number of considerations that must be addressed when 
adjudicating a claim for service connection for PTSD.  
Eligibility for service connection for PTSD requires the 
presence of three elements: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor); (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  Collette v. Brown, 83 F.3d 389 
(Fed. Cir. 1996).

The Board finds that the veteran's decorations, to include 
receipt of the Combat Infantryman's Badge, establish that he 
served in combat during his period of service in Vietnam.  
The Board further finds that the veteran's claimed stressors, 
that is, the death of two of his friends in Vietnam, and 
having seen the dead body of one of them, are combat-related 
and are consistent with the circumstances, conditions, and 
hardships of the veteran's service. Since there is no clear 
and convincing evidence to rebut the occurrence of these 
stressors, the Board accepts as credible the veteran's 
assertion of these stressors.  This is similar to the RO's 
finding that the veteran "was exposed to traumatic events in 
Vietnam."  

Since the claimed stressors have been found to be combat-
related and the claims of such stressors credible, 
verification of noncombat related stressors, as directed in 
the Board's September 1997 remand, was not required for RO 
compliance with the remand.  

A diagnosis of PTSD would be required for the veteran's claim 
for service connection for PTSD to be well grounded.  Since 
there is no diagnosis of PTSD of record, the Board finds that 
the claim for service connection for PTSD is not well-
grounded.  Epps.   Also, since there is no clear diagnosis of 
PTSD of record, the criteria for service connection for PTSD 
under 38 C.F.R. § 3.304(f) are not met.  Accordingly, the 
claim for service connection for PTSD is denied.

The Board acknowledges that the criteria listed in 38 C.F.R. 
§ 3.304(f) were recently revised, effective retroactive to 
March 7, 1997, to comport with decisions of the Court of 
Appeals for Veterans Claims.  See 64 Fed. Reg. 32807 (June 
18, 1999).  The revised 38 C.F.R. § 3.304(f) generally 
reflects relaxing of evidentiary standards for establishing a 
combat or POW related stressor as established by decisions of 
the Court of Appeals for Veterans Claims.  Id.  

However, the veteran's claim would inevitably be denied under 
the new or old regulations since the case is not well 
grounded, because there is no diagnosis of PTSD of record.  
Also, the requirement of a clear diagnosis of PTSD is 
enunciated in both the new and old version of the 
regulations.  Additionally, the Board has accepted the 
evidence in this case as sufficient to establish the 
veteran's claimed stressors, so that any relaxing of 
evidentiary standards pertaining to establishment of a 
stressor would not be of benefit to the veteran's claim.  
Furthermore, the RO appears to have adjudicated the claim 
pursuant to the decisions of the Court of Appeals for 
Veterans Claims which are reflected in the recent revision to 
38 C.F.R. § 3.304(f).  For these reasons, remanding the case 
to the RO for adjudication of the new 38 C.F.R. § 3.304(f) in 
the first instance would be futile, and the Board's decision 
to adjudicate the claim under the language both the new and 
old 38 C.F.R. § 3.304(f) in the first instance is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).   




ORDER

Entitlement to service connection for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

